Citation Nr: 0814771	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from April 1955 to April 1978.  
The veteran died in February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development of this case is 
warranted.  

The appellant alleges that the veteran was exposed to Agent 
Orange during periods of service in Thailand.  The veteran's 
service personnel records show that he served in Thailand 
from 1971 to 1972 and from 1974 to 1975 as a bombardment 
navigation systems mechanic.

Private medical records reveal that the veteran was diagnosed 
with and treated for chronic obstructive pulmonary disease 
and that he later developed non-small cell carcinoma of the 
lung.  The veteran died in February 2004.  The death 
certificate lists metastatic lung carcinoma as the cause of 
death with pulmonary emphysema as a significant condition 
contributing to death.  In an August 2006 letter, the 
veteran's private physician attributed the veteran's lung 
cancer to cigarette smoking and herbicide exposure.


The RO has denied the appellant's claim on the basis that the 
veteran did not serve in Vietnam and therefore he could not 
have been exposed to herbicides.  The Board notes, however, 
that specific rules exist which are relevant to the 
development of cases involving claims for service connection 
based on herbicide exposure in locations other than Vietnam 
or the DMZ in Korea.  VA's Adjudication Procedure Manual 
provides certain steps should be undertaken in these 
instances.  See M21-1, Part IV.ii.2.C.10.m.  Thus, given that 
no attempt has been made to verify the exposure as set forth 
in this manual, the appellant's claim must be remanded to for 
additional development as outlined in the M21-1.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the appellant's claim for service 
connection for the cause of the veteran's 
death pursuant to the provisions of 
38 U.S.C.A. 
§ 1151.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The appellant's claim should be 
appropriately developed under the 
provisions set forth in the M21-1 
regarding claims for service connection 
based on herbicide exposure in locations 
other than Vietnam or the DMZ in Korea.

3.  After completion of the requested 
development, the AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



